Citation Nr: 1756476	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for prostate cancer claimed as due an herbicide agent and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a lung disorder claimed as due to an herbicide agent and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for chloracne claimed as due to an herbicide agent and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for heart arrhythmia, a heart disorder with pace maker, claimed as due to an herbicide agent and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned during an April 2017 videoconference Board hearing.  A transcript of the proceedings is associated with the record.  During this hearing, the Veteran submitted articles regarding chemicals used in or contamination in Guam. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.
The issues regarding whether new and material and evidence has been received for the disabilities on appeal are addressed below; the issues regarding service connection for the underlying disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a lung disorder and for chloracne, and the claims for the reopening of the claims of service connection for prostate cancer and a heart arrhythmia, a heart disorder with pace maker (previously claimed as atrioventricular block/ventricular fibrillation), were denied in a February 2009 rating decision that was not appealed. 

2.  Evidence received since the February 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final February 2009 decision, the criteria for reopening the claims for service connection for prostate cancer, a lung disorder, chloracne, and heart arrhythmia, heart disorder with pace maker, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  

This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of reopening the claim of entitlement to service connection for prostate cancer in February 2009 was based on a determination that new material evidence had not been received since a prior final denial of the claim in February 2003 that was based on a determination that there was no medical evidence of a current diagnosis to relate to service.  

Service connection for a lung disorder was denied in February 2009 based on a determination that there was lacking evidence of lung problems that occurred in or was caused by active military service.  

Service connection for chloracne was denied in February 2009 as it was determined that evidence of Agent Orange exposure or that chloracne manifested to a compensable degree within one year after last exposure to herbicides was not shown.  

Reopening of the claim for service connection for heart arrhythmia, a heart disorder with pace maker, in February 2009 was based on a determination that new and material evidence had not been received since a prior final denial of the claim in February 2003 that was based on a determination that there was no medical evidence of a current diagnosis to relate to service.

The February 2009 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).  

The evidence received since the February 2009 decision includes in pertinent part VA treatment records showing diagnoses of prostate cancer, allergic rhinitis, asthma, actinic keratosis, rosacea, stasis dermatitis, dry skin, pacemaker, dilated cardiomyopathy, congestive heart failure, and coronary artery disease.  

As noted above, the Veteran also testified before the undersigned during an April 2017 videoconference, providing detailed account of his claims of exposure to herbicide agents during service. 

Because such diagnoses and account of the in-service exposure to herbicide agents were not present in February 2009, this evidence is sufficient to reopen the previously-denied claims.  

The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims on appeal.  

Therefore, this evidence is new and material, and reopening of the claims is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for prostate cancer is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a lung disorder is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for chloracne is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for heart arrhythmia, a heart disorder with pace maker, is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for service connection are decided.

The Veteran alleges that while stationed in Guam in 1965 he was exposed to chemicals and herbicides that he transported and that were sprayed at Anderson Air Force Base.  Service personnel records show that the Veteran was a truck driver.

Specifically, he alleges exposure to tactical herbicides such as Agent Orange; such exposure triggers presumptive service connection for a number of diseases and disabilities.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


Unfortunately, the evidence of record fails to establish exposure to tactical herbicides.  While the Veteran is adamant that Agent Orange and similar substances were stored and used on Guam, official records are clear that no tactical herbicides were stored, used, or transported through Guam during the time period the Veteran was present.  While the Veteran has assembled an impressive array of research from secondary sources, including EPA reports and findings, and nonprecedential Board decisions indicating their use and presence.  To this point, the Board notes that during the April 2017 hearing, the Veteran's representative mentioned a U.S. Court of Appeals ruling in 2005 that "confirmed that Agent Orange present was in Guam".  However, the Board finds that the representative was referring to a 2005 nonprecedential Board decision that does not mirror the facts in this case.

The Board finds that the official records, confirmed several times through the Department of Defense and the Joint Services Records Research Center (JSRRC), are entitled to greater weight.  No tactical herbicides were used or present on Guam.

However, the regulations do not limit the presumptions to tactical herbicides; they also include commercial herbicides, so long as they contain "2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and picloram." 38 C.F.R. § 3.307(a) (6) (i).  While official records show no use of tactical herbicides on Guam, they also appear to endorse the fact that commercial herbicides would have been routinely used.  Such is consistent with the anecdotal evidence submitted by the Veteran of observing spraying of substances intended as herbicides on base. 

Such commercial herbicides were not under the control of the Department of Defense.  Instead, the local Base Civil Engineer was responsible for purchase and use of herbicides approved by the Armed Forces Pest Control Board, now renamed the Armed Forces Pest Management Board (AFPMB).  While the exact herbicides used on Guam in 1965 may not be discoverable, it is entirely possible that the most commonly employed chemicals may be identified through the AFPMB.  It can then be determined if these commercial herbicides contained any of the key elements of 2,4-D; 2,4,5-T, TCDD; cacodylic acid; or picloram.

To this point, in response to a July 2012 inquiry to the Defense Personnel Records Information Retrieval System, the AOJ was informed that it should attempt to contact the AFPMB for information.  The AOJ sent correspondence to the AFPMB in July 2012; however, the mailing was returned to sender.  There is no indication of record that another attempt was made to send the correspondence; therefore, such an effort should be made on remand. 

Finally, the Board notes that review of the evidence of record shows that private treatment records might be outstanding, to specifically include records from Dr. A. as indicated in September 2008 authorization to release information form and Mercy Hospital.  As such, any pertinent, outstanding records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the AFPMB at 2460 Linden Lane, Silver Spring, MD, 20910 and request information regarding the list of approved commercial herbicides from 1965.  Any information regarding the use of such, to include those most commonly employed in locations such as Guam, must be requested.

The AFPMB must be asked to identify, to the extent possible, the chemical make-up of the identified herbicides.  Specifically, do any of the commercial herbicides at least as likely as not (50 percent probability or greater) contain 2,4-D; 2,4,5-T, TCDD; cacodylic acid; or picloram? 

2.  Obtain and associate with the claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims, to specifically include any records from Dr. A. and Mercy Hospital.

3.  If, and only if, additional records are received that indicate exposure to herbicide agents, schedule the Veteran for appropriate VA examinations to determine any nexus to possible in-service chemical exposure for the claimed disabilities on appeal.

Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's prostate cancer; lung disorder, diagnosed as asthma and allergic rhinitis; skin condition claimed as chloracne, diagnosed as actinic keratosis, rosacea, stasis dermatitis, dry skin; and heart disorder had their onset in service or are otherwise related to active service, to include any in-service exposure to commercial herbicides. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


